Citation Nr: 0923229	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1941 to November 
1945, and received the Purple Heart medal and the Combat 
Infantry Badge, among other decorations.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  VA notified the appellant of the evidence need to 
substantiate the claims decided therein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The Veteran died in October 2006, at the age of 88; the 
immediate cause of death was congestive heart failure.  
Cardiomyopathy and coronary artery disease were listed as 
underlying causes.  Chronic obstructive pulmonary disease and 
chronic anemia were listed as significant conditions 
contributing to death but not resulting in the underlying 
cause.  An autopsy as not performed.  

3.  At the time of the Veteran's death, service connection 
was in effect for amputation of the right little finger and 
anklyosis of the right ring finger, evaluated as 30 percent 
disabling; moderately severe wound of the right forearm 
(muscle group VIII), evaluated as 20 percent disabling; 
moderate wound of the right chest wall (muscle group XXI), 
evaluated as 10 percent disabling; and rhinitis, evaluated as 
noncompensably disabling.  Special monthly compensation was 
also in effect for loss of use of one hand.

4.  No evidence of congestive heart failure, cardiomyopathy, 
coronary artery disease, chronic obstructive pulmonary 
disease, or chronic anemia was shown in service, and none of 
these conditions is shown to be related to the Veteran's 
military service.

5.  The preponderance of the evidence of record does not show 
that a disability of service origin or a service-connected 
disorder caused or contributed to the Veteran's death.


CONCLUSION OF LAW

A disability incurred in, or aggravated by, active service 
did not cause or contribute substantially or materially to 
cause the Veteran's death.  38 U.S.C.A. §§°1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.310, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for the cause of the 
Veteran's death, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter 
dated in January 2007 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Although the letters did 
not notify the Veteran of effective dates or the assignment 
of disability evaluations, there is no prejudice to the 
appellant because the preponderance of the evidence is 
against a finding that the Veteran's death was related to his 
military service or to a service-connected disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
review of the claims file does not reveal that the RO sought 
or obtained the Veteran's Social Security Administration 
disability determinations or related records, the Board finds 
that the appellant is not prejudiced in this regard.  This is 
because resolution of the issue on appeal rests on whether 
the Veteran's death was related to a service-connected 
disorder, and his Social Security Administration records 
would not have provided additional pertinent medical 
evidence.  38 C.F.R. § 3.159 (c) (2).

A VA opinion with respect to the issue on appeal was obtained 
in July 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that it is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
It considers all of the evidence of record, to include the 
Veteran's private physician's October 2006 opinion letter, 
the April 2006 and July 2006 VA aid and attendance 
examination reports, and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009);129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disorder to be the cause of death, it must singly, 
or with some other condition, be the immediate or underlying 
cause, or be etiologically related.  Id.  For a service-
connected disorder to constitute a contributory cause, it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  

During the Veteran's lifetime, service connection was in 
effect for amputation of the right little finger and 
anklyosis of the right ring finger, evaluated as 30 percent 
disabling; moderately severe wound of the right forearm 
(muscle group VIII), evaluated as 20 percent disabling; 
moderate wound of the right chest wall (muscle group XXI), 
evaluated as 10 percent disabling; and rhinitis, evaluated as 
noncompensably disabling.  Special monthly compensation was 
also in effect for loss of use of one hand.

The appellant asserts that the Veteran's death was 
etiologically related to a service-connected disorder.  
Specifically, she asserts that the Veteran's chronic 
obstructive pulmonary disease was causally related to 
residuals of the Veteran's service-connected moderate wound 
of the right chest wall (muscle group XXI).  The Veteran's 
service treatment records reflect that the Veteran sustained 
a shell fragment wound to both his right little finger and to 
his chest in 1944.  Treatment for this condition continued 
through 1945, and the resulting disability was the ultimate 
basis on which the Veteran was separated from service in 
November 1945.  However, the service treatment records do not 
show that he was treated for anemia, any respiratory 
condition, or any heart disorder, to include congestive heart 
failure, cardiomyopathy, or coronary artery disease.  

The record also does not contain evidence of the Veteran's 
final days; it appears that the Veteran was terminally ill 
from one or more medical conditions, as he died at a private 
hospice facility, and his death certificate indicated that 
his passing was due to natural causes.  However, records 
dated within the five years prior to his death indicate that 
during that period, the Veteran continued to be treated for 
many of the conditions listed on his death certificate, to 
include chronic obstructive pulmonary disease.  Specifically, 
a March 2001 VA outpatient treatment record noted a diagnosis 
of chronic obstructive pulmonary disease; the Veteran stated 
at that time that he had quit smoking in 1985 after smoking 
one pack per day for 40 years.  At that time, he denied chest 
pain, hemoptysis, or shortness of breath at rest.  

The records dated in the months prior to his death note that 
his chronic obstructive pulmonary disease was increasing in 
severity.  Specifically, an April 2006 VA examination for the 
purposes of granting aid and attendance benefits noted that 
the Veteran was reliant on oxygen due to dyspnea with 
exertion and chronic obstructive pulmonary disease, and could 
not walk more than 50 feet without resting.  Similarly, a 
July 2006 VA examination for the purposes of granting aid and 
attendance benefits noted that the Veteran's condition was 
declining, and that he had extreme dyspnea with any exertion.  
The Veteran ultimately died in October 2006 at the age of 88.  
The death certificate shows that the immediate cause of death 
was congestive heart failure.  Cardiomyopathy and coronary 
artery disease were listed as underlying causes.  Chronic 
obstructive pulmonary disease and chronic anemia were listed 
as significant conditions contributing to death but not 
resulting in the underlying cause.  An autopsy as not 
performed.  

The appellant has not claimed, and there is no evidence of 
any kind to show, that the Veteran's death is related 
directly to his military service.  To that end, it is noted 
that none of the causes of death noted on his death 
certificate are conditions for which service connection was 
in effect prior to the Veteran's death.  Accordingly, the 
focus of the instant appeal is whether any cause of the 
Veteran's death, as noted on the death certificate, is 
related to a service-connected disorder.  There are two 
medical opinions of record which speak to such a nexus.  The 
Veteran's private practitioner submitted a letter dated in 
October 2006, stating that the Veteran suffered from chronic 
obstructive pulmonary disease, which may have contributed to 
his death.  Additionally, the private practitioner noted that 
the Veteran also had a diagnosis of muscle dystrophy of the 
respiratory system, which may have contributed to his chronic 
obstructive pulmonary disease.  No rationale for these 
opinions, or additional analysis with respect to same, was 
provided.

Conversely, the VA examiner concluded in the July 2008 VA 
examination report that the Veteran's chronic obstructive 
pulmonary disease, and ultimately his cause of death, was not 
caused by or a result of his service-connected residuals of a 
shrapnel wound of the right anterior chest wall, to include 
the pleural cavity and muscles of respiration (muscle group 
XXI).  The examiner noted that this opinion was based on 
review of the service treatment records, the VA outpatient 
treatment records, the October 2006 private medical opinion 
discussed above, and the August 2008 VA aid and attendance 
examination.  

The rationale provided by the VA examiner indicated that 
there was no evidence in the record of significant muscle 
dystrophy or chest scarring that would have caused 
dysfunction of the Veteran's respiratory system.  The 
examiner also pointed out that the service treatment records, 
to include the 1944 records of the initial injury and the 
1945 records immediately prior to separation showed only a 
slight or small wound, and no retained shrapnel; moreover, 
the postservice evidence beginning in 2001 did not show any 
evidence of muscle deformity or abnormality, as it was noted 
on examination in March 2001 that the Veteran's chest 
appeared symmetrical, with no use of accessory muscles noted.  
In discussing the October 2006 private practitioner's letter, 
the VA examiner noted that the opinion that the Veteran's 
chronic obstructive pulmonary disease was related to his 
shell fragment chest wound residuals was not supported by any 
information in the record.  Finally, in addressing the 
Veteran's immediate cause of death, the VA examiner 
additionally indicated that the Veteran's congestive heart 
failure was likely due to his long history of smoking and 
coronary artery disease.  

In Nieves-Rodriguez v. Peake, the United States Court of 
Appeals for Veterans Claims (Court) held that the rules on 
expert witness testimony delineated in the Federal Rules of 
Evidence provide "important, guiding factors to be used by 
the Board in evaluating the probative value of medical 
opinion evidence."  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 302 (2008).  These factors are: 1) the testimony is 
based upon sufficient facts or data.  In other words, is the 
medical professional informed of sufficient facts upon which 
to base an opinion relevant to the problem at hand; (2) the 
testimony is the product of reliable principles and methods; 
and (3) the expert witness has applied the principles and 
methods reliably to the facts of the case.  Id. at 302.  
Thus, in evaluating the probative value of competing medical 
opinions, Nieves-Rodriguez essentially states that most of 
the probative value of a medical opinion comes from its 
reasoning.  A medical opinion is not entitled to any weight 
"if it contains only data and conclusions."  Id. at 304.  
Moreover, the Court has held that while a medical opinion may 
not be ignored, it is not error to favor the opinion of one 
competent medical expert over that of another; rather, a duty 
exists to assess the credibility and probative value of 
evidence, and to exercise the right to assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The credibility of the opinions of both the private 
practitioner and the VA examiner is not in dispute.  Both 
practitioners are advanced practice registered nurses, and 
both appear to have the requisite experience in an area of 
specialty (respiratory diseases) such that both of their 
opinions would be based on such experience.  Moreover, 
although the holding in Nieves-Rodriguez does state that for 
an opinion to be probative, it must be based in the facts of 
an individual's medical situation, it also provides that 
review of a VA claims file does not make one opinion more 
probative than another.  Thus, although the private 
practitioner's opinion does not appear to have been based on 
review of the claims file, this would not necessarily make it 
lack probative weight, so long as it is based on objective 
medical evidence relating to the Veteran's case.  Nieves-
Rodriguez, 22 Vet. App. at 302.

However, in light of the Court's two holdings discussed 
above, and after carefully considering conflicting opinions 
discussed above, the Board finds that the VA examiner's 
opinion must be afforded more weight than the private 
practitioner's opinion.  As an initial matter, the private 
practitioner's opinion states that the Veteran's diagnosed 
muscle dystrophy "may have contributed" to his chronic 
obstructive pulmonary disease, and that the Veteran's chronic 
obstructive pulmonary disease "may have contributed" to his 
death.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus); see also 38 C.F.R. § 3.102 (reasonable doubt 
does not include resort to speculation or remote 
possibility).  The VA examiner's opinion does not speculate; 
it relies on the evidence of record in forming a fact-based 
conclusion, and cites to that evidence specifically.  Thus, 
the VA examiner's opinion is provided more weight than the 
private practitioner's opinion on this basis.

Additionally, the VA examiner's opinion is afforded a 
significantly greater amount of probative weight because it 
provides a clear rationale for its conclusion.  Nieves-
Rodriguez, 22 Vet. App. at 302.  Moreover, that rationale 
discusses the nature of the inservice injury for which 
service connection is in effect, the relative normal physical 
examinations noted during the five years prior to the 
Veteran's death, and the lack of clinical findings suggesting 
a link between the Veteran's service-connected disorder and 
his chronic obstructive pulmonary disease.  This is perhaps 
the most probative part of the VA examiner's opinion, as it 
directly addresses the appellant's contention that the 
Veteran's service-connected residuals of a right chest wall 
muscle wound were etiologically related to the Veteran's 
chronic obstructive pulmonary disease.

In contrast, the private practitioner's opinion consists of 
two speculative statements relating the Veteran's service-
connected residuals of a right chest wall muscle wound to his 
chronic obstructive pulmonary disease, and his chronic 
obstructive pulmonary disease to his death.  It does not 
provide a rationale or cite to a single objective medical 
record.  Id. at 304.  Specifically, while it asserts that the 
Veteran's previous diagnosis of muscle dystrophy of the 
respiratory system may have been related to his chronic 
obstructive pulmonary disease, it fails to address the 
contradictory findings of the March 2001 physical examination 
which showed a symmetrical chest with no evidence of chest 
muscle deformity or abnormality, or use of accessory muscles.  
Thus, the October 2006 private practitioner's opinion appears 
to have relied on an isolated finding.  Moreover, 
notwithstanding the above discussion of review of the claims 
file with respect to the holding in Nieves-Rodriguez, the 
private practitioner's opinion is simply less probative 
because it does not cite to, rely on, or analyze any 
objective medical records, not just those in the claims file 
and/or referenced by the VA examiner.  See id.; see also 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating 
that a medical opinion must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions).

Finally, the appellant's statements as to the nexus between 
the Veteran's death and his military service, and those made 
on her behalf by her representative, have been considered.  
To that end, if resolution of the issue on appeal rested on, 
and the appellant and her representative had provided, lay 
observations of the Veteran's symptomatology, to include 
worsening of symptomatology over a period of time, then such 
statements would be considered competent evidence.  The Court 
of Appeals for the Federal Circuit has held that a claimant's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Robinson v. 
Shinseki, 312 Fed.Appx. 336 (Fed. Cir. 2009); see also 38 
U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.159(a).  However, as the record reflects that neither the 
appellant nor her representative has the medical training and 
expertise to provide a nexus opinion with respect to the 
relationship between the Veteran's death and his service-
connected disorders, those statements are not competent 
evidence to establish the etiology of the Veteran's death.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the objective medical evidence of record 
does not show a relationship between the Veteran's death and 
his military service.  38 U.S.C.A. §°1310; 38 C.F.R. § 3.312.  
For that reason, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


